 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY LEON GREENHILL,                           No. 1:18-cv-01578-LJO-JLT (HC)
12                       Petitioner,                    ORDER VACATING FINDINGS AND
                                                        RECOMMENDATION TO DISMISS
13            v.                                        PETITION FOR VIOLATION OF STATUTE
                                                        OF LIMITATIONS
14    WARREN L. MONTGOMERY, Warden,
                                                        (Doc. 7.)
15                       Respondent.
16

17          On November 16, 2018, Petitioner filed the instant habeas petition. The Court conducted

18   a preliminary review of the petition and determined that the petition appeared to be untimely. On

19   November 21, 2018, the Court directed Petitioner to show cause why the petition should not be

20   dismissed for violation of the statute of limitations. On December 11, 2018, Petitioner responded

21   to the order to show cause. Upon review of Petitioner’s response, the Court concluded that the

22   petition was untimely and issued Findings and Recommendations to dismiss the petition. On

23   December 21, 2018, Petitioner filed objections. In light of Petitioner’s objections, the Court will

24   vacate the Findings and Recommendations. By separate order, the Court will order the parties to

25   brief the issue of custody.

26   ///

27   ///

28   ///
                                                       1
 1                                          ORDER

 2         Accordingly, the Court ORDERS that the Findings and Recommendations issued on

 3   December 12, 2018 (Doc. 7), are VACATED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:   January 9, 2019                        /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
